Firefox                                                                                                                                                              http://156.131.20.221/cacd/PIA.nsf
                        Case 5:21-cr-00174-JWH Document 11 Filed 08/13/21 Page 1 of 1 Page ID #:35

                                                                             UNITED STATES DISTRICT COURT
                                                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                               CRIMINAL MINUTES - ARRAIGNMENT
          Case Number: 5:21-CR-00174-JWH                                              Recorder: Terri Hourigan                                                Date: 08/13/2021

          Present: The Honorable Kenly Kiya Kato, U.S. Magistrate Judge

          Court Clerk: Donnisha Brown                                                                       Assistant U.S. Attorney: Sean Peterson

          United States of America v.                               Attorney Present for Defendant(s)                                  Language                          Interpreter
          Richard Allen Kerr                                        Carlos Juarez, CJA
                 Custody                                                    Appointed




          PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

          Defendant is arraigned and states true name is as charged.




          Defendant is given a copy of the Indictment.

          Defendant acknowledges receipt of a copy and waives reading thereof.




          Defendant pleads not guilty to all counts in the Indictment.

          This case is assigned to the calendar of District Judge John W. Holcomb.
          It is ordered that the following date(s) and time(s) are set:
                   Jury Trial 10/4/2021 at 9:00 AM
                   Status Conference 9/17/2021 at 2:00 PM
                   Motion Hearing 9/17/2021 at 2:00 PM
                   Defendant and counsel are ordered to appear before said judge at the time and date indicated.



          Trial estimate: 4 days.


          Judge Holcomb is located in Courtroom 2 - 2nd Floor in the Riverside Courthouse. Counsel are ordered to contact the courtroom deputy clerk regarding the
          setting of dates for the guilty plea and all further proceedings.




                                                                                                                                                                                                PIA: 00 : 03
                                                                                                                                                                               Initials of Deputy Clerk: dsb




                                      CR-85 (09/12)                                        CRIMINAL MINUTES - ARRAIGNMENT                                            Page 1 of 1




1 of 1                                                                                                                                                                                      8/16/2021, 7:42 AM
